Citation Nr: 9930456	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-17 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty from April 1944 to May 1946.  
These matters come to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for hearing loss and 
tinnitus.  The veteran perfected an appeal of the April 1998 
decision.


FINDING OF FACT

The claim of entitlement to service connection for hearing 
loss and tinnitus is not supported by competent medical 
evidence showing that the disorders had their onset during 
service or the one-year presumptive period following service, 
or that any current bilateral hearing loss or tinnitus is 
related to an in-service disease or injury. 


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss and tinnitus is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Although the RO made numerous requests to the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service medical records, no records could be located and they 
are presumed to have been destroyed in the fire at that 
facility in 1973.  In March 1998, the RO received a second 
reply from the NPRC stating that the veteran's physical 
examination at entrance and discharge could not be 
reconstructed.  

The veteran initially claimed entitlement to VA disability 
compensation in July 1997, at which time he indicated that he 
had hearing loss and tinnitus as the result of service.  In 
his February 1999 substantive appeal, the veteran attributes 
his hearing loss and tinnitus to his service as a radar 
mechanic.  The veteran stated that while working as a radar 
mechanic at various Army Air Bases, he was continuously 
exposed to loud engine noises from B-25 bombers.  He further 
stated that he seldom wore protective headgear because none 
was available and that most of the time the only way he could 
protect his hearing was to place his hand over his ears.

In an October 1997 statement in support of his claim, the 
veteran stated that he has not received any treatment for 
hearing loss and tinnitus since his discharge from the 
service.

The report of an April 1992 audiometric examination indicates 
that the veteran has a hearing loss disability as defined in 
38 C.F.R. § 3.385.  The records do not, however, provide any 
etiology for the disorder.

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110.  

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  The Board 
notes that, regardless of numerous attempts to obtain the 
veteran's service medical records, none could be located.  If 
the service medical records cannot be located, VA has a 
heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The veteran did 
not report having received any treatment for hearing loss or 
tinnitus following service, which records could be obtained 
in support of his claim.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

III. Analysis

The veteran contends that he has hearing loss and tinnitus as 
the result of noise exposure in service.  

The results of an April 1992 audiogram indicate that the 
veteran has a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  The first Caluza element has been satisfied because 
there is a current medical diagnosis of disability.  His 
service medical records are not available to determine 
whether a hearing loss was noted in-service, but assuming, 
without conceding, that it was, the veteran has not provided 
any competent evidence showing that his current hearing loss 
is related to an in-service disease or injury.  See Wade v. 
West, 11 Vet. App. 302 (1998).

Although the veteran has stated that his present hearing loss 
and tinnitus are the result of noise exposure in service, his 
statements are not probative because he is not competent to 
provide evidence that requires specialized medical knowledge. 
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds, therefore, that the 
evidence does not show that the third Caluza element has been 
satisfied.  For these reasons the Board has determined that 
the claim of entitlement to service connection for hearing 
loss is not well grounded. 

The veteran has not provided any medical evidence showing 
that he currently has tinnitus.  Although his service medical 
records could not be located in order to determine whether 
tinnitus was documented during service, in the absence of 
evidence of current disability his claim for service 
connection is not valid.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Boards finds therefore, that the first 
Caluza element has not been satisfied.  Consequently, the 
Board has determined that the claim of entitlement to service 
connection for tinnitus is not well grounded.


ORDER

The claim of entitlement to service connection for hearing 
loss and tinnitus is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

